       Case 1:21-cv-02199-SHS Document 35 Filed 04/07/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JANE DOE,

                        Plaintiff,
                                               Civil Action No. 21-cv-2199 (SHS)
            -against-

NEW YORK UNIVERSITY,

                        Defendant.




                  REPLY MEMORANDUM OF LAW
                 IN FURTHER SUPPORT OF THE PLAINTIFF’S
                 MOTION FOR A PRELIMINARY INJUNCTION



                                     E. STEWART JONES HACKER MURPHY LLP
                                                       JULIE A. NOCIOLO, ESQ.
                                                      SDNY Bar Roll No. JN5887
                                                    Attorney for Plaintiff Jane Doe
                                                                  28 Second Street
                                                           Troy, New York 12180
                                                               Tel. (518) 274-5820

                                                      MUDRICK & ZUCKER, P.C.
                                                          ADAM D. ZUCKER, ESQ.
                                                                   Attorney ID. 53214
                                                              Admitted Pro Hac Vice
                                                       Attorney for Plaintiff Jane Doe
                                                                  325 Sentry Parkway
                                                           Building 5 West. Suite 320
                                                                 Blue Bell, PA 19422
                                                                  Tel. (610) 832-0100
         Case 1:21-cv-02199-SHS Document 35 Filed 04/07/21 Page 2 of 7




                               PRELIMINARY STATEMENT

       Plaintiff Jane Doe, a now 19-year-old college freshman, commenced this diversity breach

of contract action against her university, defendant New York University, following its unlawful

suspension of Doe for the violation of its COVID-19 protocol. NYU found that Doe was

depicted in a photograph posted on social media without a mask near three other individuals at

an off-campus dinner unaffiliated with NYU with less than 10 attendees all who had previously

tested negative for the COVID-19 virus. NYU was alerted to this maskless photograph by

another student who did not attend the dinner through its anonymous reporting system dubbed by

the university as the “COVID Compliance Line.” NYU encourages students to report on each

other if they witness COVID-19 violations including a student’s failure to wear a mask or social

distance. By suspending Doe, NYU prohibited her from attending classes—even remotely—and

required her to leave her residence hall approximately a week later. NYU’s decision forced Doe

to return to her home in California and barred her from finishing her nearly half completed

courses despite paying nonrefundable tuition for the Spring 2021 semester.

       Contemporaneous with her complaint, Doe filed by order to show cause a request for a

temporary restraining order and preliminary injunction to enjoin NYU from imposing its

disciplinary sanction. Dkt. No. 2. On March 17, 2021, this Court issued a temporary restraining

order permitting Doe to return to class. Dkt. No. 13. The Court’s Order required plaintiff to post

$5,000 in security, see id., which she did on March 19, 2021. See March 19, 2021 Docket Entry.

The court set a briefing schedule on Doe’s preliminary injunction motion. In opposition, NYU

filed, among other submissions, the declarations of three NYU student conduct administrators

detailing the universities numerous communications with students regarding the university’s

response to the COVID-19 pandemic. The declarations also include information about the
          Case 1:21-cv-02199-SHS Document 35 Filed 04/07/21 Page 3 of 7




student conduct administrators’ personal interactions with Jane Doe and the other students

depicted in the photograph posted to one of the student’s SnapChat stories. Plaintiff submits this

reply memorandum in response to NYU’s opposition papers.

       The Court has scheduled argument on Jane Doe’s motion for a preliminary injunction on

the afternoon of April 13, 2021. Dkt. No. 13. Following argument, there will be only 19 class

days remaining in the Spring 2021 semester.

                                           ARGUMENT

I.     THIS COURT SHOULD GRANT                          JANE     DOE’S       MOTION        FOR     A
       PRELIMINARY INJUNCTION.

       A.      But for the Court’s Grant of Injunctive Relief, Jane Doe Would be
               Irreparably Harmed by NYU’s Suspension for the Remaining 19 Days of the
               Spring 2021 Semester Sacrificing Doe’s Partially Completed Coursework.

       Doe has earned a 3.66 GPA and is pursuing a premed path to follow in her mother’s

footsteps to become a physician. Dkt. No. 2, Attach. 3 ¶¶ 6-7. She planned to work in an

internship targeted towards her career path in medicine and was already provided a contact by

one of her NYU professors to work in a laboratory. See id. ¶ 8. If NYU’s suspension is not

enjoined by the Court, Doe will not be able to participate in that program. See id.

       NYU argues that Jane Doe will not be irreparably harmed because she can be

compensated for her injuries because she sought damages in her complaint. This argument is

specious. Doe, like any other plaintiff, has plead all relief which she is entitled to under the law

including specific performance of the implied contract between a student and a university.

       In addition, NYU maintains that a suspension is “harmful” but not “irreparable.” Dkt.

No. 33 at 22. Doe has already completed over half of the semester. Nineteen class days remain

in the Spring 2021 semester before the final day of class on May 10, 2021. See “Academic

Calendar,” NEW YORK UNIVERSITY, available at http://www.nyu.edu/students/student-
           Case 1:21-cv-02199-SHS Document 35 Filed 04/07/21 Page 4 of 7




information-and-resources/registration-records-and-graduation/academic-calendar.html (last

visited April 6, 2021). Doe stands to lose all of her course credits for Spring 2021 without a

preliminary injunction extending the temporary restraining order enjoining NYU from imposing

its suspension. Such a loss of course credit midway through a semester has been recognized by

courts in the Second Circuit to be irreparable harm. See Doe v. Rensselaer Polytechnic Institute,

20-cv-1359 (BKS/CFH), 2020 WL 6544607, at *6 (N.D.N.Y. Nov. 6, 2020) (concluding

“[p]laintiff’s allegations that he will lose the work he completed prior to his mid-semester

suspension if he is unable to return is sufficient to show irreparable harm”); Bhandari v. Trustees

of Columbia Univ., No. 00-cv-1735 (JGK), 2000 WL 310344, at *5 (S.D.N.Y. Mar. 27, 2000)

(holding student plaintiff demonstrated irreparable harm when suspended midway through

semester and would lose “the benefit of the work he has already performed this semester”); Cf.

Doe v. Vassar Coll., No. 19-cv-9601 (NSR), 2019 WL 6222918, at *6 (finding student plaintiff

did not show irreparable harm where he was suspended “for a single semester at the beginning of

his senior year” (emphasis added)).

        B.       Jane Doe Sufficiently Demonstrated Both a Serious Question on the Merits of
                 Her Contract Claim and a Likelihood of Success on the Merits.

        In a motion for a preliminary injunction on a prohibitory injunction1 a plaintiff must only

“show a greater than fifty percent probability of success.” Citigroup Glob. Mkts., Inc. v. VCG

Special Opportunities Master Fund Ltd., 598 F.3d 30, 34-35 (2d Cir. 2010). “By extension,

prohibitive relief may be warranted even though there remains ‘considerable room for doubt’

about whether the plaintiff will ultimately prevail.” Doe v. Rensselaer Polytechnic Institute, 20-

cv-1185, 2020 WL 6118492, at *5 (N.D.N.Y. Oct. 16, 2020) (quoting Eng v. Smith, 849 F.2d 80,


1
 NYU agrees that Doe seeks a prohibitory injunction. Dkt. No. 33 at 12. For a thorough discussion on the types of
preliminary injunctions please see Judge Hurd’s decision in Doe v. Rensselaer Polytechnic Institute, 2020 WL
6118492, at *5 (N.D.N.Y. Oct. 16, 2020).
           Case 1:21-cv-02199-SHS Document 35 Filed 04/07/21 Page 5 of 7




82 (2d Cir. 1988)). Specifically on the prong going to the merits of a plaintiff’s claim, she must

demonstrate “‘either (a) a likelihood of success on the merits, or (b) sufficiently serious

questions going to the merits of its claims to make them fair ground for litigation.” Otoe-

Missouria Tribe of Indians v. New York State Dep’t of Fin. Servs., 769 F.3d 105, 110 (2d Cir.

2014) (quoting Lynch v. City of N.Y., 589 F.3d 94, 98 (2d Cir. 2009) (internal quotation marks

omitted)).

        First, NYU argues that an Article 78 proceeding under New York State’s Civil Practice

Law and Rules is the exclusive legal mechanism to challenge private university action. Dkt. No.

33 at 13-15. This argument is no surprise to plaintiff because it permits NYU to argue under a

standard more deferential to university decisionmaking. See Matter of Kickertz v. New York

Univ., 25 NY3d 942, 944 (2015) (holding in an Article 78 action a private university need only

“substantially compl[y]” with its established disciplinary procedures). However, plaintiff elected

to bring her lawsuit before this Court in the Southern District of New York under permissible

rules of diversity jurisdiction. NYU would likely have preferred to defend an Article 78 action

in state court, however, that is not Doe’s claim and this is not that forum. Plaintiff—not

defendant—is the master of her complaint.

        Second, Jane Doe, a now 19-year-old college freshman, has raised sufficiently serious

questions on the merits of her breach of contract claim. In NYU’s filed declarations, its student

conduct administrators identify no less than nine contacts 2 with students notifying them through

a range of mechanisms (emails, videos, policy amendments, and website updates) about the

university’s response to the COVID-19 pandemic. See generally Dkt. No. 28. Many of these

communications contained embedded hyperlinks to other guidance documents. See Dkt. No. 28

2
  Craig Jolley, NYU’s Director of the Office of Student Conduct and Community Standards, submitted a declaration
stating that “[i]n the interest of brevity, [he] address only the most relevant updates” that were communicated to
NYU students. Dkt. No. 28 ¶ 19.
          Case 1:21-cv-02199-SHS Document 35 Filed 04/07/21 Page 6 of 7




¶ 24, see also Dkt. No. 29 ¶¶ 7, 12. Language in these communications ranged from that of

policies updates to NYU’s Student Conduct Policy, Dkt. No. 28 ¶ 10, to informal guidance

generally advising students, Dkt. No. 28 ¶ 21 (“[a]ll non-essential gatherings of any type should

be avoided”), Dkt. No. 28 ¶ 26 (a Fall 2020 video “instruct[ing] students to avoid off-campus

events and locations, such as parties and bars, because of the role they have played in the spread

of COVID-19”), Dkt. No. 28 ¶ 41 (“stay away from gatherings where there are no masks or

distancing, even at off-campus locations and private residences”), Dkt No. 28 ¶ 43 (NYU

“recommend[ed] that [students] be equally cautious and do your best to restrict your personal

interactions to a small circle of people,” students still “must continue to observe safety

precautions when socializing within that circle”). NYU’s communications whether by video,

email, formal policy, or website updates were at best unclear to a student who is subject to the

university’s dynamic change in policy based on its response to the pandemic.

       It is black letter law that ambiguous contract language should be construed against the

drafter. The same principle holds true in this case where Doe, a 19-year-old college freshman,

was required to comply with the shifting protocols unilaterally issued by her university. While,

as a general matter, it is not disputed that the university had issued policies to address the spread

of COVID-19 throughout its university community, the specific prohibited conduct was at best

unclear to students bound to NYU’s policy.

       Based on the above, Doe has raised a sufficiently serious question going to the merits of

her implied breach of contract claim recognized under New York State law and properly before

this Court under its diversity jurisdiction.

       C.      The Balance of the Equities Militate in Jane Doe’s Favor and Injunctive
               Relief is in the Public Interest.

       Doe knows that the pandemic is real and serious. She acknowledges that the pandemic
          Case 1:21-cv-02199-SHS Document 35 Filed 04/07/21 Page 7 of 7




has created difficult enforcement decisions for NYU. However, here, as stated in her opening

Memorandum of Law, Dkt. No. 2, Attach. 2 at 19, NYU stands to suffer no harm if the

injunction is granted. Permitting Doe to resume classes remotely from California poses zero risk

of harm to NYU, its student or its staff. It is in the public interest to continue a college education

upon a student who has already completed the majority of the semester and has only 19 days

remaining in the semester.

                                          CONCLUSION

       For the reasons asserted in Jane Doe’s opening Motion for a Preliminary Injunction, Dkt.

No. 2, and this reply submission, plaintiff Jane Doe respectfully requests that the Court extend its

previously ordered temporary restraining order, Dkt. No. 13, and enjoin defendant New York

University from imposing its sanction of suspension.


                                                                              /s/Julie A. Nociolo
                                                                                 Julie A. Nociolo
                                                                        SDNY Bar Roll No. JN5887
